Citation Nr: 0320105	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  99-11 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to September 
1961.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1999 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an application to reopen a claim 
for service connection for a psychiatric disorder.  In a 
March 2003 decision the Board reopened the veteran's claim.


FINDING OF FACT

Schizophrenia is of service origin.


CONCLUSION OF LAW

Schizophrenia was incurred during service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the 
case.  Also, in notice letters of December 2001 and May 2002, 
the RO notified the appellant of VCAA provisions and what 
records the VA would obtain.  Quartuccio v. Princippi, 16 
Vet. App. 183 (2002). 

In March 2003 the Board initiated additional development of 
the evidence on the issue on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  This development 
included affording the veteran a VA examination, which was 
performed in June 2003.  However, that regulation was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304, -7305, -7311 (Fed. Cir. May 1, 
2003).  However, given the favorable determination below, the 
Board finds that the veteran has not been prejudiced and it 
may proceed with a decision.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background

Service medical records show that during a May 1960 
enlistment examination the veteran's psychiatric condition 
was clinically evaluation as normal.

In June 1961 the veteran was treated at the dispensary after 
he had "run berserk" at a carnival and later demolished a 
cell at the police station.  He was admitted and underwent 
mental status examination later that month and discharged 
with a diagnosis of simple drunkenness.  Later that month the 
veteran was evaluated for psychiatric problems with a 
diagnosis of aggressive reaction for which it was recommended 
that he be separated from service.  

During a July 1961 separation examination the veteran 
reported a medical history of frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry and nervous trouble.  On examination, the psychiatric 
condition was clinically evaluated as normal.  Service 
personnel records include descriptions of several offenses 
which occurred during active duty.  

Private medical records show that the veteran was treated in 
January 1962 after he was brought to the hospital in a 
"rage," having hit another person with a chair and driving 
off and into a tree.  The hospital record notes that 
personnel were unable to control the veteran in the emergency 
room.  He was given Thorazine and sedated.  The veteran was 
intoxicated.

The veteran was examined by VA in May 1962.  At that time the 
veteran complained that his nerves bothered him and that he 
had nightmares.  After examination, the diagnosis was that 
the findings were insufficient to diagnose a psychiatric 
disorder.  

A May 1976 statement by a private physician shows that he 
first treated the veteran in March 1976 when he evaluated the 
veteran as having depression.  The veteran was hospitalized 
in March and April 1976, with a diagnosis of depressive 
neurosis.  In July 1976 private medical report reveals a 
diagnosis of schizophrenia, paranoid type with depressive 
episodes probably during service.

An October 1977 statement by a private physician shows that 
he reviewed Army medical records and the veteran's 
statements, and opined that the veteran was having mental 
problems while in service and had had the same problems to 
the present.

The veteran testified at a hearing before a member of the 
Board sitting at the RO in May 2001.  He testified to the 
effect that he believed that there is a relationship between 
service and his psychiatric disability.

VA and private medical records from the 1970's to 2002 show 
treatment for a psychiatric disorder, with diagnoses 
including depressive neurosis, anxiety disorder and 
schizophrenia. 

A VA psychiatric examination was conducted in June 2003.  At 
that time the examiner indicted that her report was based on 
a review of the claims folder, medical records, and the 
interview of the veteran.  The examiner's assessment was that 
it seemed likely that the veteran currently had 
schizophrenia, undifferentiated, of moderate severity.  The 
examiner stated that the etiology of schizophrenia is unknown 
in this case and as in most cases, it was entirely likely 
that based on the veteran's family history as well as his age 
during service, that stress during his service may have 
exacerbated either preexisting but subtle symptoms or 
triggered a first psychotic break.  The examiner stated that 
in summary, a diagnosis of schizophrenia was most likely with 
the possible additional diagnosis of schizoid personality 
disorder.  The examiner opined that it was entirely likely 
that symptoms were apparent during or immediately subsequent 
to service, and that the stress of the veteran's service 
brought on an exacerbation or acute break related to his 
subsequent diagnosis of schizophrenia.

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1131.  In addition, certain chronic diseases, 
including schizophrenia, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claims, in which case service 
connection must be denied.  38 C.F.R. § 3.102 (2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records shows that the veteran was 
treated for psychiatric problems.  His problems persisted 
following service and were variously diagnosed. Further in 
October 1977 a private physician opined that the veteran was 
having mental problems while in service and had had the same 
problems to the present. Most recently, the June 2003 VA 
examination diagnosed schizophrenia as the most likely 
diagnosis.  Additionally, the examiner rendered an opinion 
that it was entirely likely that the symptoms were apparent 
during or immediately subsequent to service, and that the 
stress of the veteran's service brought on an exacerbation or 
acute break related to his subsequent diagnosis of 
schizophrenia.  The evidence of record does not contradict 
these opinions.  Accordingly, it is the judgment of the Board 
that service connection for schizophrenia is warranted.


ORDER

Service connection for schizophrenia is granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

